DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 was considered by the examiner.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 5, 8, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugizaki et al (US 2013/0313592).
With respect to claim 1, Sugizaki et al teach light emitting device comprising: a semiconductor structure having a rectangular shape in a top view, the semiconductor structure comprising: Sugizaki et al  teach  a first semiconductor layer”11” including: a first side inherently  parallel to an m-plane of the first semiconductor layer, and a second side inherently meeting the first side, the second side inherently being parallel to an a-plane of the first semiconductor layer, a light emitting layer “12”disposed on a portion of the first semiconductor laye”11”, and a second semiconductor layer”13” disposed on the light emitting layer”13”; a first conductive member “19””11”disposed on the first semiconductor layer; a second conductive member “21”disposed on the second semiconductor layer”12; a first terminal “24”disposed on the first conductive member”19”; a second terminal “23”disposed on the second conductive member”2”; and a covering member “18,25”covering a lateral surface of the first conductive member, a lateral surface of the second conductive member, a lateral surface of the first terminal, and a lateral surface of the second terminal, wherein: the first conductive member includes a first end surface facing the second conductive member, the second conductive member includes a second end surface facing the first conductive member and being substantially parallel to the first end surface, the first end surface and the second end surface are substantially formed of surfaces that are inclined with respect to the m-plane, and a portion of the first terminal and a portion of the second terminal are exposed from the covering member.(see fig.1A-1B  and related description, par 0020- par 0056)
With respect to claim 5. The light emitting device, wherein: the first end surface includes a curved portion (see fig. 15A, fig.15B and related description see curved on the left side of conductive member “24”
With respect to claim 8, Sugizaki et al inherently teach the light emitting device, wherein: the first side is shorter than the second side, and the exposed portion of the first terminal and the exposed portion of the second terminal are arranged along the second side. Claim is limited to first side is shorter than second side but claim not limited to particular number. The first side is sorter by one angstrom unit would read the claim (see fig. 15A-15C)
With respect to claim 14, Sugizaki et al teach the light emitting device, further comprising: a wavelength conversion layer, wherein: the wavelength conversion layer”32” is in contact with the first semiconductor layer (see Fig.1A and related description, Para 0050)
                                Allowable Subject Matter
Claims 2-3, 5-6-7,9-10, 11-13,15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Prior art neither teach nor suggust “the light emitting device, wherein: the first end surface includes a first surface and a second surface, the first surface is oriented in a first direction that is inclined at an angle with respect to the m-plane, the second surface is oriented in a second direction that is inclined at an angle with respect to the m-plane and at an angle with respect to the first direction, the second end surface includes a third surface and a fourth surface, the third surface is oriented in the first direction, and the fourth surface is oriented in the second direction” as claimed in claim 2-3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/Primary Examiner, Art Unit 2816